PER CURIAM.
Calvin Washington has appealed from conviction and sentence following his plea of nolo contendere to one count of capital sexual battery. The only issue raised on appeal is the possible involuntariness of Washington’s plea. Any alleged infirmity concerning the intelligent or voluntary nature of a plea must first be raised in the trial court. Thomas v. State, 442 So.2d 296, 297 (Fla. 2d DCA 1983). Because Washington has not done so, the issue is not cognizable on direct appeal. See, e.g., Murray v. State, 566 So.2d 30 (Fla. 1st DCA 1990); Parker v. State, 576 *799So.2d 943 (Fla. 1st DCA 1991). Therefore, this appeal is dismissed, without prejudice to filing in the trial court either a motion to withdraw the plea or a motion under Florida Rule of Criminal Procedure 3.850 to vacate his sentence.
JOANOS, C.J., and WIGGINTON and NIMMONS, JJ., concur.